Action to recover broker’s commissions for the sale of real estate. Defendant appeals from a judgment entered on the verdict of a jury in favor of plaintiff and from an order denying her motion to set aside the verdict. Judgment and order reversed on the law, with costs, and complaint dismissed, with costs. By his own testimony and that of the witnesses called by him, the respondent established that he was not the procuring cause of the sale. Coneededly, the offer he had was below the price which appellant stated she would take. After the rejection of the offer, respondent did nothing to induce the purchaser to meet the price set by the appellant. There is nothing in the record to warrant a finding that the option to purchase given to the second broker by the appellant was not bona fide, or that the purchaser whose offer through respondent had been rejected, did not pay the other broker for an assignment of the option and pay the price which appellant had given to the respondent. (Wylie v. Marine Nat. Bank, 61 N. Y. 415.) Carswell, Acting P: J., Adel, Wenzel, MaeCrate and Schmidt, JJ., concur.